EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as of May
30, 2005, by and between AUTOBYTEL INC., a Delaware corporation (the “Company”),
and MICHAEL SCHMIDT (the “Executive”).

 

Recitals

 

WHEREAS, the Company and the Executive are parties to a certain letter
agreement, dated March 9, 2004 (the “Prior Agreement”), pursuant to which the
Company employs the Executive.

 

WHEREAS, effective May 30, 2005, the Executive was appointed as the Company’s
Executive Vice President and Chief Financial Officer (the “Promotion”).

 

WHEREAS, as a result of the Promotion, the Company and the Executive desire to
amend and restate the Prior Agreement, as set forth herein, in order to set
forth the terms and conditions under which the Executive will continue his
employment with the Company, and the Company will continue to employ the
Executive, from and after the date hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and with reference to the above recitals, the parties hereby
agree as follows:

 

ARTICLE 1

AMENDMENT AND RESTATEMENT OF PRIOR AGREEMENT;

TERM OF EMPLOYMENT

 

1.1 AMENDMENT AND RESTATEMENT. The Company and the Executive hereby agree to
amend and restate the Prior Agreement, as set forth herein, and agree that the
Prior Agreement no longer has any force or effect and is superceded in its
entirety by this Agreement.

 

1.2 TERM OF EMPLOYMENT. The Company hereby employs the Executive as the
Executive Vice President and Chief Financial Officer of the Company, and the
Executive hereby accepts such employment by the Company, for a period (the
“Term”) commencing on the date hereof and expiring on the first to occur of (a)
the termination of the Executive’s employment pursuant to Article 6, and (b) May
30, 2006 (the “Termination Date”). Provided that if the Executive’s employment
has not previously been terminated pursuant to Article 6, the Executive’s
employment pursuant to this Agreement shall automatically renew for an
additional one (1) year period unless either party notifies the other party in
writing of its desire not to renew the Executive’s employment under this
Agreement no later than sixty (60) days prior to the Termination Date (a
“Non-Renewal Notice”). If the Company delivers the Non-Renewal Notice and the
Executive does not terminate his employment prior to the end of the Term, then
such non-renewal shall be deemed to be a termination by the Company of the
Executive’s employment without Cause (as defined below) as of immediately prior
to the expiration of the Term, and Section 6.2 shall govern such termination. If
the Executive delivers the Non-Renewal Notice and the Company does not terminate
the Executive’s employment prior to the end of the Term, then such non-renewal
shall be deemed to be a termination by the Executive of his

 



--------------------------------------------------------------------------------

employment without Good Reason (as defined below) as of immediately prior to the
expiration of the Term, and Section 6.1 shall govern such termination.

 

ARTICLE 2

DUTIES AND OBLIGATIONS

 

2.1 DUTIES. During the Term, the Executive shall: (i) be employed as the
Executive Vice President and Chief Financial Officer of the Company, and shall
have such power and authority as is customarily held by the executive vice
president and chief financial officer of similarly situated companies, (ii)
devote his full business time, attention and energies to the business of the
Company; (iii) use his best efforts to promote the interests of the Company;
(iv) perform such functions and services as shall lawfully be directed by the
Chief Executive Officer; (v) act in accordance with the policies and directives
of the Company; and (vi) report directly to the Chief Executive Officer.

 

2.2 RESTRICTIONS. Except as provided in Section 8.2(i), the Executive covenants
and agrees that, while actually employed by the Company, he shall not engage in
any other business duties or pursuits whatsoever, or directly or indirectly
render any services of a business or commercial nature to any other Person,
including, but not limited to, providing services to any business that is in
competition with or similar in nature to the Company, whether for compensation
or otherwise, without the prior written consent of the Board of Directors (the
“Board”). However, the expenditure of reasonable amounts of time for
educational, charitable, or professional activities shall not be deemed a breach
of this Agreement, if those activities do not materially interfere with the
services required under this Agreement, and such activities shall not require
the prior written consent of the Board. Notwithstanding anything herein
contained to the contrary, this Agreement shall not be construed to prohibit the
Executive from making passive personal investments or conducting personal
business, financial or legal affairs or other personal matters if those
activities do not materially interfere with the services required hereunder. In
addition to the foregoing, notwithstanding anything contained herein to the
contrary, this Agreement shall not be construed to prohibit the Executive from
serving as a director or board member of any other corporation, company, or
other business entity, subject to the approval of the Board.

 

ARTICLE 3

COMPENSATION

 

3.1 BASE SALARY. As compensation for the services to be rendered by the
Executive pursuant to this Agreement, the Company hereby agrees to pay the
Executive a base salary (the “Base Salary”) equal to at least Two Hundred Fifty
Thousand Dollars ($250,000.00) per year during the Term of this Agreement, which
rate shall be reviewed by the Board at least annually and may be increased (but
not reduced) by the Board in such amounts as the Board deems appropriate. The
Base Salary shall be paid in substantially equal bimonthly installments, in
accordance with the normal payroll practices of the Company.

 

3.2 BONUS. The Board may, in its sole discretion, provide the Executive with the
opportunity to earn an annual bonus (“Bonus”) for each fiscal year of the
Company occurring in whole or in part during the Term of fifty percent (50%)
(the “Target”) of the Executive’s Base

 

- 2 -



--------------------------------------------------------------------------------

Salary for such fiscal year. The Bonus, if any, payable to the Executive shall
be based on such criteria as may be established by the Board, in its sole
discretion, from time to time The Executive shall participate in all other short
term and long term bonus or incentive plans or arrangements in which other
senior executives of the Company are eligible to participate from time to time.
Any bonus shall be paid as promptly as practicable following the end of the
preceding fiscal year. The provisions of this Section 3.2 shall be subject to
the provisions of Section 3.4.

 

3.3 WITHHOLDING. The Company shall have the right to deduct or withhold from the
compensation due to the Executive hereunder any and all sums required for
federal income and employee social security taxes and all state or local income
taxes now applicable or that may be enacted and become applicable during the
Term.

 

3.4 RIGHT TO SEEK APPROVAL. The Company may provide for shareholder approval of
any performance based compensation provided herein and may provide for the
compensation committee to establish any applicable performance goals and
determine whether such performance goals have been met.

 

3.5 CHANGE OF CONTROL. Notwithstanding Article 1 above, in the event of a Change
of Control (as defined in Section 3.6) of the Company (a) during the Term while
the Executive remains employed by the Company, or (b) at any time during the six
(6) month period following the termination of the Executive’s employment with
the Company (other than for Cause or without Good Reason), the Company shall pay
to the Executive, concurrently with the consummation of such Change of Control,
a lump sum amount equal to two (2) times the sum of the Executive’s annual Base
Salary plus the Bonus (at the Target level) (the “Severance Compensation”);
provided, that the Company’s obligation to pay the Severance Compensation shall
be conditioned on the following: if the Executive is employed by the Company at
the time of the Change of Control and the Person or Group (each as defined in
Section 3.6.) that acquires the Company requests that the Executive continue as
an employee of the Company, the successor entity, or any of their respective
affiliates on substantially the same (or better, from the Executive’s
perspective) terms relating to salary, bonus, and benefits as contained in this
Agreement, the Executive shall agree to continue such employment for a period of
six (6) months from the date of the Change of Control or such lesser period of
time as the Person or Group shall request. If the Executive’ employment with the
Company is terminated pursuant to Section 6.2 after the Executive becomes
entitled to receive the Severance Compensation, then notwithstanding anything
set forth in Section 6.2, the Company shall not be required to make any payments
to the Executive pursuant to Section 6.2(a). If the Executive’s employment with
the Company is terminated pursuant to Section 6.2 before the Executive becomes
entitled to the Severance Compensation, then notwithstanding the foregoing, the
amount of the Severance Compensation shall be reduced by the amount to which the
Executive is entitled pursuant to Section 6.2(a).

 

3.6 DEFINITION OF CHANGE OF CONTROL. For purposes of this Agreement “Change of
Control” means the occurrence of any of the following: (i) the sale, lease,
transfer, conveyance or other disposition (other than by way of merger or
consolidation but not including any underwritten public offering registered
under the Securities Act of 1933 (“Public Offering”) or any offering of
securities under Rule 144A promulgated under the Securities Act of 1933

 

- 3 -



--------------------------------------------------------------------------------

(“Rule 144A Offering”)) in one or a series of related transactions of all or
substantially all of the assets of the Company taken as a whole to any
individual, corporation, limited liability company, partnership, or other entity
(each, a (“Person”) or group of Persons acting together (each a “Group”) (other
than any of the Company’s wholly-owned subsidiaries or any Company employee
pension or benefits plan), (ii) except in respect of a voluntary or involuntary
filing under applicable bankruptcy or insolvency laws, the adoption of a plan
relating to the liquidation or dissolution of the Company, (iii) the
consummation of any transactions (including any stock or other purchase, sale,
acquisition, disposition, merger, consolidation or reorganization, but not
including any Public Offering or Rule 144A Offering)) the result of which is
that any Person or Group (other than any of the Company’s wholly-owned
Subsidiaries, any underwriter temporarily holding securities pursuant to a
Public Offering or any Company employee pension or benefits plan), becomes the
beneficial owners of more than 40 percent (40%) of the aggregate voting power of
all classes of stock of the Company having the right to elect directors under
ordinary circumstances; or (iv) the first day on which a majority of the members
of the Board are not individuals who were nominated for election or elected to
the Board with the approval of two-thirds of the members of the Board just prior
to the time of such nomination or election.

 

3.7 STOCK OPTIONS. Immediately following the close of trading on the first
trading day on which sales of the Company’s common stock may be effected under
the Company’s registration statements on Form S-8 governing the Company’s stock
option plans (the “S-8 Effective Date”), and subject to compliance with federal
and state securities laws and any policies of the Company, the Company shall
grant to the Executive under one or more of its stock option plans, stock
options to purchase One Hundred Fifty Thousand (150,000) shares of the Company’s
common stock at an exercise price equal to the closing price of the Company’s
common stock on the S-8 Effective Date (the “Stock Options”). The Company and
the Executive agree that the terms and conditions set forth on Schedule I hereto
are hereby deemed incorporated by reference and shall govern the Stock Options.

 

ARTICLE 4

EMPLOYEE BENEFITS

 

4.1 BENEFITS. The Company agrees that the Executive shall be entitled to all
ordinary and customary perquisites afforded generally to executive employees of
the Company (except to the extent employee contribution may be required under
the Company’s benefit plans as they may now or hereafter exist), which shall in
no event be less than the benefits generally afforded to the other executive
employees of the Company as of the date hereof or from time to time, but in any
event shall include any qualified or non-qualified pension, profit sharing and
savings plans, any death benefit and disability benefit plans, life insurance
coverages, any medical, dental, health and welfare plans or insurance coverages
and any stock purchase programs that are approved in writing by the Board, in
its sole discretion.

 

4.2 VACATION. The Executive shall be entitled to four (4) weeks of paid vacation
for each full calendar year of his employment hereunder. To the extent accrued
vacation time is unused in any given year, it may be carried over in accordance
with the policies of the Company

 

- 4 -



--------------------------------------------------------------------------------

then in effect. Notwithstanding anything to the contrary, however, the Executive
shall not be entitled to carry over any unused vacation for a period exceeding
two (2) years.

 

ARTICLE 5

BUSINESS EXPENSES

 

5.1 EXPENSES. The Company shall pay or reimburse the Executive for all
reasonable and authorized business expenses incurred by the Executive during the
Term; such payment or reimbursement shall not be unreasonably withheld so long
as said business expenses have been incurred for and promote the business of the
Company and are normally and customarily incurred by employees in comparable
positions at other comparable businesses in the same or similar market.
Notwithstanding the above, the Company shall not pay or reimburse the Executive
for the costs of any membership fees or dues for private clubs, civic
organizations, and similar organizations or entities, unless such organizations
and the fees and costs associated therewith have first been approved in writing
by the Board, in its sole discretion.

 

5.2 TRAVEL COSTS. Subject to the provisions of this Article 5, the Company shall
reimburse the Executive for expenses incurred with business-related travel
(which expenses shall appropriately be grossed up for any income or employment
taxes levied thereon on or prior to June 30, 2006). For business-related flights
over four hours, Executive shall be reimbursed for Business Class travel
expenses.

 

5.3 RECORDS. As a condition to reimbursement under this Article 5, the Executive
shall furnish to the Company adequate records and other documentary evidence
required by federal and state statutes and regulations for the substantiation of
each expenditure. The Executive acknowledges and agrees that failure to furnish
the required documentation may result in the Company denying all or part of the
expense for which reimbursement is sought.

 

ARTICLE 6

TERMINATION OF EMPLOYMENT

 

6.1 TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. The Company may, during the
Term, without notice to the Executive, terminate the Executive’s employment
under this Agreement and discharge the Executive for Cause (as defined below),
and in such event, except as set forth in the proviso to this Section 6.1,
neither party shall have any rights or obligations under Article 2, Sections 3.1
and 3.2, or Articles 4 and 5; provided, however, that (a) the Company shall pay
the Executive any amount due and owing as of the termination date pursuant to
Section 3.1 and Section 3.2 (excluding a Bonus for the year in which the
termination occurs) and Articles 4 and 5 (subject, in each case, to Section
3.3), and (b) the remaining provisions of this Agreement shall remain in full
force and effect in accordance with their terms. As used herein, the term
“Cause” shall refer to the termination of the Executive’s employment as a result
of any one or more of the following: (i) any conviction of, or pleading of nolo
contendre by, the Executive for any crime or felony; (ii) any wilfull misconduct
of the Executive which has a materially injurious effect on the business or
reputation of the Company; (iii) the gross dishonesty of the Executive which has
a materially injurious effect on the business or reputation of the Company; or
(iv) a material failure to consistently discharge his duties under this
Agreement which failure continues for thirty (30) days following

 

- 5 -



--------------------------------------------------------------------------------

written notice from the Company detailing the area or areas of such failure,
other than such failure resulting from his Disability (as defined below);
provided, that clause (iv) above shall be deemed to be deleted from this
Agreement and shall have no force or effect concurrently with the consummation
of a Change of Control. For purposes of this Section 6.1, no act or failure to
act, on the part of the Executive, shall be considered “willful” if it is done,
or omitted to be done, by the Executive in good faith or with reasonable belief
that his action or omission was in the best interest of the Company. The
Executive shall have the opportunity to cure any such acts or omissions (other
than clause (i) above) within thirty (30) days of the Executive’s receipt of a
notice from the Company finding that, in the good faith opinion of the Company,
the Executive is guilty of acts or omissions constituting “Cause.”

 

6.2 TERMINATION WITHOUT CAUSE OR GOOD REASON. Subject to Section 6.4, the
Company shall have the right, at any time in its sole and subjective discretion,
to terminate the Executive’s employment under this Agreement without Cause upon
not less than thirty (30) days prior written notice to the Executive. The term
“termination without Cause” shall mean the termination by the Company of the
Executive’s employment for any reason other than those expressly set forth in
Section 6.1, or no reason at all, and shall also mean the Executive’s decision
to terminate his employment under this Agreement by reason of any act, decision
or omission by the Company or the Board that: (A) materially modifies, reduces,
changes, or restricts the Executive’s salary, bonus opportunities, options or
other compensation benefits or perquisites, or the Executive’s authority,
functions, services, duties, rights, and privileges as, or commensurate with the
Executive’s position as the Executive Vice President and Chief Financial Officer
of the Company as described in Section 2.1 hereof; (B) relocates the Executive
without his consent from the Company’s offices located at 18872 MacArthur
Boulevard, Irvine, California, 92612-1400 to any other location in excess of
fifty (50) miles beyond the geographic limits of Irvine, California; (C)
deprives the Executive of his titles and positions of Executive Vice President
and Chief Financial Officer of the Company; or (D) involves or results in any
failure by the Company to comply with any provision of this Agreement, other
than an isolated, insubstantial and inadvertent failure not occurring in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive (each a “Good Reason”). In the event the Company
or the Executive shall exercise the termination right granted pursuant to this
Section 6.2, then except as set forth in the proviso to this Section 6.2,
neither party shall have any rights or obligations under Article 2, Sections 3.1
and 3.2, or Articles 4 and 5; provided, however, that, subject to Section 3.5,
the Company shall pay to the Executive (a) an amount equal to twelve (12) months
of the Executive’s Base Salary in effect at the time of termination plus the
Bonus (at the Target level) and shall continue to provide all benefits in
accordance with Section 4 for a period of twelve (12) months after the effective
date of the termination (subject in each case to Section 3.3), except that the
Company shall not be required to provide such benefits to the extent that,
during such twelve (12) month period, the Executive receives substantially
similar (or better, from the Executive’s perspective) benefits from a new
employer, and (b) any amount due and owing as of the termination date pursuant
to Section 3.2 (including a Bonus for the year in which the termination occurs
prorated to the date of termination based on the performance of the Company in
such year as of the date on which the termination occurs versus the performance
targets for the Company established by the Board for the entire year, and using
such factors as the Board shall determine in its sole discretion (e.g., revenue,
EBITDA, net income, etc.)) and Article 5 (subject, in each case, to Section
3.3), and the remaining provisions of this Agreement shall remain in full force
and effect

 

- 6 -



--------------------------------------------------------------------------------

in accordance with their terms. The amounts and benefits required by clause (a)
above shall be provided only if the Executive has executed (and not revoked) a
release in favor of the Company (which release shall be substantially in the
form attached as Exhibit A). The amounts payable pursuant to this Section 6.2
shall be in payment for the services rendered by the Executive pursuant to this
Agreement during the Term, and the Executive shall not be entitled to any
additional amounts in consideration for such services.

 

6.3 TERMINATION FOR DEATH OR DISABILITY. The Executive’s employment shall
terminate automatically upon the Executive’s death during the Term. If the
Company determines in good faith that the Disability (as defined below) of the
Executive has occurred during the Term, it shall give written notice to the
Executive of its intention to terminate his employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive, provided that, within the
thirty (30) days after such receipt, the Executive shall not have returned to
full-time performance of his duties. For purposes of this Agreement,
“Disability” shall mean the inability of the Executive to perform his duties to
the Company on account of physical or mental illness or incapacity for a period
of one-hundred twenty (120) consecutive calendar days, or for a period of one
hundred eighty (180) calendar days, whether or not consecutive, during any three
hundred sixty-five (365) day period.

 

6.4 STOCK OPTIONS. Upon the Executive’s termination under this Article 6, the
Company’s obligations with respect to any stock option to purchase shares of the
Company’s common stock granted to the Executive shall be determined by the terms
and conditions of such option as set forth in the Executive’s written option
agreement regarding such options, including, with respect to the Stock Options,
the terms and conditions set forth on Schedule I hereto.

 

ARTICLE 7

PARACHUTE TAX INDEMNITY

 

7.1 GROSS-UP PAYMENT.

 

(a) If it shall be determined that any amount paid, distributed or treated as
paid or distributed by the Company to or for the benefit of the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement, any stock option agreement between the Executive and the
Company or otherwise, but determined without regard to any additional payments
required under this Article 7) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any interest or penalties are incurred by the Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, being hereinafter collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all federal,
state and local taxes (including any interest or penalties imposed with respect
to such taxes), including without limitation, any income taxes (including any
interest or penalties imposed with respect thereto) and Excise Tax imposed on
the Gross-up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.

 

- 7 -



--------------------------------------------------------------------------------

(b) The determinations of whether and when a Gross-Up Payment is required under
this Article 7 shall be made by the Company based on its good faith
interpretation of applicable law. The amount of such Gross-Up Payment and the
valuation assumptions to be utilized in arriving at such determination shall be
made by the Company which shall provide detailed supporting calculations to the
Executive within 15 business days of the receipt of notice from the Executive
that there has been a Payment subject to the Excise Tax, or such earlier time as
is requested by the Company. Any Gross-Up Payment, as determined pursuant to
this Article 7, shall be paid by the Company to the Executive within twenty-five
(25) days of the receipt of notice from the Executive that there has been a
Payment subject to the Excise Tax. Any determinations by the Company shall be
binding upon the Executive, provided, however, if it is later determined that
there has been an underpayment of Excise Tax and that the Executive is required
to make an additional Excise Tax payment(s) on any Payment or Gross-Up Payment,
the Company shall provide a similar full gross-up on such additional liability.

 

(c) For purposes of any determinations made by the Company acting under Section
7.1(b):

 

(i) All Payments and Gross-Up Payments with respect to the Executive shall be
deemed to be “parachute payments” under Section 280G(b) (2) of the Code and to
be “excess parachute payments” under Section 280G(b) (1) of the Code that are
fully subject to the Excise Tax under Section 4999 of the Code, except to the
extent (if any) that the Company determines in good faith that a Payment in
whole or in part does not constitute a “parachute payment” or otherwise is not
subject to Excise Tax;

 

(ii) The value of any non-cash benefits or deferred or delayed payments or
benefits shall be determined in a manner consistent with the principles of
Section 280G of the Code; and

 

(iii) The Executive shall be deemed to pay federal, state and local income taxes
at the actual maximum marginal rate applicable to individuals in the calendar
year in which the Gross-Up Payment is made, net of any applicable reduction in
federal income taxes for any state and local taxes paid on the amounts in
question.

 

7.2 CLAIMS AND PROCEEDINGS. The Executive shall notify the Company in writing of
any Excise Tax claim by the Internal Revenue Service (or any other state or
local taxing authority) that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than twenty (20) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is to be paid. The Executive shall
not pay such claim prior to the expiration of the 30-day period following the
date on which it gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such Excise Tax claim, the Executive shall: (i) give
the Company any information reasonably requested by the Company relating to such
claim; (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by

 

- 8 -



--------------------------------------------------------------------------------

the Company after consultation in good faith with the Executive and subject to
approval by the Executive (which approval shall not be unreasonably withheld)
under the circumstances set forth in Section 7.1; (iii) cooperate with the
Company in good faith in order to effectively contest such claim; and (iv)
permit the Company to participate in any proceeding relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expense. Without limitation of the foregoing provisions of
this Article 7, the Company shall control the Excise Tax portion of any
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such Excise Tax claim and
the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that the
Executive may elect at its sole option to pay the tax claimed and require the
Company to contest through a suit for a refund. If the Executive elects to pay
such Excise Tax claim and contest through a suit for a refund, the Company shall
advance the amount of such payment to the Executive, on an interest-free basis,
and shall indemnify and hold the Executive harmless, on an after-tax basis, from
any Excise Tax or income tax (including interest and penalties) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and provided, however, that any Company-directed extension of the
statute of limitations relating to payment of taxes for the Executive’s taxable
year with respect to which such contested Excise Tax amount is claimed to be due
shall be effective only if it can be and is limited to the contested Excise Tax
liability.

 

7.3 REFUNDS. If, after the Executive’s receipt of an amount advanced by the
Company pursuant to this Article 7 for payment of Excise Taxes, the Executive
files an Excise Tax refund claim and receives any refund with respect to such
claim, the Executive shall (subject to the Company’s complying with the
requirements of this Article 7) except as provided below, promptly pay to the
Company the amount of any such refund of Excise Tax (together with any interest
paid or credited thereon, but after any and all taxes applicable thereto), plus
the amount (after any and all taxes applicable-thereto) of the refund (if any is
applied for and received) of any income tax paid by the Executive with respect
to and as a result of his prior receipt of any previously paid Gross-Up Payment
indemnifying the Executive with respect to any such Excise Tax later so
refunded. In the event the Executive files for a refund of the Excise Tax and
such request would, if successful, require the Executive to refund any amount to
the Company pursuant to this provision, then the Executive shall be required to
seek a refund of the Income Tax portion of any corresponding Gross-Up Payment so
long as such refund request would not have a material adverse effect on the
Executive (which determination shall be made by independent tax counsel selected
by the Executive after good faith consultation with the Company and subject to
approval of the Company, which approval shall not be unreasonably withheld). If,
after the Executive’s receipt of an amount advanced by the Company pursuant to
this Article 7, a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of thirty (30) days after such determination, then such advance shall
be forgiven and shall not be required to be repaid and the amount of such

 

- 9 -



--------------------------------------------------------------------------------

advance shall offset, to the extent thereof, the amount of the Gross-Up Payment
required to be paid.

 

ARTICLE 8

RESTRICTIVE COVENANTS

 

8.1 COVENANT NOT TO DISCLOSE CONFIDENTIAL INFORMATION. During the Term and
following termination of Executive’s employment under this Agreement, the
Executive agrees that, without the Company’s prior written consent, he will not
use or disclose to any person, firm, association, partnership, entity or
corporation, any confidential information concerning: (i) the business,
operations or internal structure of the Company or any division or part thereof;
(ii) the customers of the Company or any division or part thereof; (iii) the
financial condition of the Company or any division or part thereof; and (iv)
other confidential information pertaining to the Company or any division or part
thereof, including without limitation, trade secrets, technical data, marketing
analyses and studies, operating procedures, customer and/or inventory lists, or
the existence or nature of any of the Company’s agreements or agreements of any
division thereof (other than this Agreement and any other option or compensation
related agreements involving, the Executive); provided, however, that the
Executive shall be entitled to disclose such information: (i) to the extent the
same shall have otherwise become publicly available (unless made publicly
available by the Executive); (ii) during, the course of or in connection with
any actual or potential litigation, arbitration, or other proceeding based upon
or in connection with the subject matter of this Agreement; (iii) as may be
necessary or appropriate to conduct his duties hereunder, provided the Executive
is acting, in good faith and in the best interest of the Company; (iv) as may be
required by law or judicial process or (v) if the information is generally known
to personnel in the Executive’s trade or business.

 

8.2 COVENANT NOT TO COMPETE. The Executive acknowledges that he has established
and will continue to establish favorable relations with the customers, clients
and accounts of the Company and will have access to trade secrets of the
Company. Therefore, in consideration of such relations to further protect trade
secrets, directly or indirectly, of the Company, the Executive agrees that at
all times during his employment with the Company through the one (1) year
anniversary of the date of termination of the Executive’s employment, the
Executive will not, directly or indirectly, without the express written consent
of the Board:

 

(i) own or have any interest in or act as an officer, director, partner,
principal, employee, agent, representative, consultant or independent contractor
of, or in any way assist in, any business which is engaged, directly or
indirectly, in any business competitive with the Company in those automotive
markets and/or automotive products lines in which the Company competes within
the United States at any time during the Term, or become associated with or
render services to any person, firm, corporation or other entity so engaged
(“Competitive Businesses”); provided, however, that the Executive may own
without the express written consent of the Company not more than two percent
(2%) of the issued and outstanding securities of any company or enterprise whose
securities are listed on a national securities exchange or actively traded in
the over the counter market;

 

- 10 -



--------------------------------------------------------------------------------

(ii) solicit clients, customers or accounts of the Company for, on behalf of or
otherwise related to any such Competitive Businesses or any products related
thereto; or

 

(iii) solicit any person who is or shall be in the employ or service of the
Company to leave such employ or service for employment with the Executive or an
affiliate of the Executive.

 

Notwithstanding the foregoing, if any court determines that the covenant not to
compete, or any part thereof, is unenforceable because of the duration of such
provision or the geographic area or scope covered thereby, such court shall have
the power to reduce the duration, area or scope of such provision to the extent
necessary to make the provision enforceable and, in its reduced form, such
provision shall then be enforceable and shall be enforced. The Company shall pay
and be solely responsible for any attorney’s fees, expenses, costs and court or
arbitration costs incurred by the Executive in any matter or dispute between the
Executive and the Company which pertains to this Article 8 if the Executive
prevails in the contest in whole or in part.

 

8.3 SPECIFIC PERFORMANCE. Recognizing that irreparable damage will result to the
Company in the event of the breach or threatened breach of any of the foregoing
covenants and assurances by the Executive contained in Sections 8.1 and 8.2, and
that the Company’s remedies at law for any such breach or threatened breach may
be inadequate, the Company and its successors and assigns, in addition to such
other remedies which may be available to them, shall, upon making a sufficient
showing under applicable law, be entitled to an injunction to be issued by any
court of competent jurisdiction ordering compliance with this Agreement or
enjoining and restraining the Executive, and each and every person, firm or
company acting in concert or participation with him, from the continuation of
such breach. The obligations of the Executive and rights of the Company pursuant
to this Article 8 shall survive the termination of the Executive’s employment
under this Agreement. The covenants and obligations of the Executive set forth
in this Article 8 are in addition to and not in lieu of or exclusive of any
other obligations and duties the Executive owes to the Company, whether
expressed or implied in fact or law.

 

ARTICLE 9

GENERAL PROVISIONS

 

9.1 FINAL AGREEMENT. Except with respect to the terms of (a) any existing
confidentiality, non-disclosure, and non-competition agreements between the
Company and the Executive (solely for the purposes of permitting either party to
seek remedies for a breach thereof in respect of acts or omissions occurring
prior to the date hereof), and (b) any existing indemnification agreements,
inventions agreements, and stock option agreements between the Executive and the
Company, this Agreement is intended to be the final, complete and exclusive
agreement between the parties relating to the employment of the Executive by the
Company and all prior or contemporaneous understandings, representations and
statements, oral or written, are merged herein. Except as set forth in clauses
(a) and (b) above, this Agreement supersedes all of the Executive’s compensation
agreements with the Company, and the Executive expressly acknowledges that he is
not and will not be entitled to any severance payments under any

 

- 11 -



--------------------------------------------------------------------------------

Company agreement or change of control plan. No modification, waiver, amendment,
discharge or change of this Agreement shall be valid unless the same is in
writing and signed by the party against which the enforcement thereof is or may
be sought.

 

9.2 NO WAIVER. No waiver, by conduct or otherwise, by any party of any term,
provision, or condition of this Agreement, shall be deemed or construed as a
further or continuing waiver of any such term, provision, or condition nor as a
waiver of a similar or dissimilar condition or provision at the same time or at
any prior or subsequent time.

 

9.3 RIGHTS CUMULATIVE. The rights under this Agreement, or by law or equity,
shall be cumulative and may be exercised at any time and from time to time. No
failure by any party to exercise, and no delay in exercising, any rights shall
be construed or deemed to be a waiver thereof, nor shall any single or partial
exercise by any party preclude any other or future exercise thereof or the
exercise of any other right.

 

9.4 NOTICE. Except as otherwise provided in this Agreement, any notice,
approval, consent, waiver or other communication required or permitted to be
given or to be served upon any person in connection with this Agreement shall be
in writing. Such notice shall be personally served, sent by telegram, tested
telex, fax or cable, or sent prepaid by either registered or certified mail with
return receipt requested or Federal Express and shall be deemed given (i) if
personally served or by Federal Express, when delivered to the person to whom
such notice is addressed, (ii) if given by telegram, telex, fax or cable, when
sent, or (iii) if given by mail, two (2) business days following deposit in the
United States mail. Any notice given by telegram, telex, fax or cable shall be
confirmed in writing), by overnight mail or Federal Express within forty-eight
(48) hours after being sent. Such notices shall be addressed to the party to
whom such notice is to be given at the party’s address set forth below or as
such party shall otherwise direct.

 

If to the Company:

 

Autobytel Inc.

18872 MacArthur Boulevard

Irvine, California 92612-1400

Facsimile: (949) 862-1323

Attn: General Counsel

 

If to the Executive:

 

Michael Schmidt

c/o Autobytel Inc.

18872 MacArthur Boulevard

Irvine, California 92612-1400

Facsimile: (949) 862-1323

 

9.5 SUCCESSORS. The terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the parties hereto.

 

- 12 -



--------------------------------------------------------------------------------

9.6 GOVERNING LAW. This Agreement shall be construed and enforced in accordance
with the laws of the State of California, without giving effect to the
principles of conflict of laws thereof.

 

9.7 COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute one
instrument.

 

9.8 SEVERABILITY. The provisions of this Agreement are agreed to be severable,
and if any provision, or application thereof, is held invalid or unenforceable,
then such holding shall not affect any other provision or application.

 

9.9 CONSTRUCTION. As used herein, and as the circumstances require, the plural
term shall include the singular, the singular shall include the plural, the
neuter term shall include the masculine and feminine genders, and the feminine
term shall include the neuter and the masculine genders.

 

9.10 ARBITRATION. Except as otherwise provided in Section 8.3 hereof, any
controversy or claim arising out of, or related to, this Agreement, or the
breach thereof, shall be settled by binding arbitration in the City of Irvine,
California, in accordance with the employment arbitration rules then in effect
of the American Arbitration Association, and the arbitrator’s decision shall be
binding and final, and judgment upon the award rendered may be entered in any
court having jurisdiction thereof. Each party hereto shall pay its or their own
expenses incident to the negotiation, preparation and resolution of any
controversy or claim arising out of, or related to, this Agreement, or the
breach thereof; provided, however, the Company shall pay and be solely
responsible for any attorneys’ fees and expenses and court or arbitration costs
incurred by the Executive as a result of a claim brought by either the Executive
or the Company alleging that the other party breached or otherwise failed to
perform this Agreement or any provision hereof to be performed by the other
party if the Executive prevails in the contest in whole or in part.

 

9.11 LEGAL FEES. All reasonable attorney’s fees and costs incurred by the
parties in connection with the negotiation and preparation of this Agreement and
diligence related matters shall be borne by the Company.

 

[SIGNATURE PAGE FOLLOWS]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

AUTOBYTEL INC. By:   /s/ Richard A. Post    

Name:

 

Rick Post

   

Title:

 

Chief Executive Officer

MICHAEL SCHMIDT By:  

/s/ Michael Schmidt

 

- 14 -



--------------------------------------------------------------------------------

SCHEDULE I

 

(a) Vesting. Unless a more favorable vesting schedule is approved by the Board,
the Compensation Committee or other appropriate committee of the Board, the
Stock Options shall vest, assuming the Executive at all times remains an
employee of the Company, as follows: (a) 50,000 of the shares underlying such
Stock Options shall vest on the first anniversary of the date on which they are
granted, and thereafter (b) 4,166 of the shares underlying such options shall
vest on each monthly anniversary of the grant date.

 

(b) Payment Upon Exercise. Payment for the shares subject to any Stock Option
may be tendered in cash or by certified, bank cashier’s or teller’s check or by
shares of the Company’s common stock (valued at fair market value (as determined
by the Company) as of the date of tender) already owned by the Executive, or
some combination of the foregoing or through cashless exercise or such other
form of consideration which has been approved by the Board, including a
promissory note given by the Executive.

 

(c) Termination for Cause. As of the date of the Executive’s termination for
Cause, any unvested or unexercised portion of any Stock Options shall terminate
immediately and shall be of no further force or effect.

 

(d) Termination Without Cause or for Good Reason. As of the date of the
Executive’s termination by the Company without Cause or by the Executive for
Good Reason, any unvested portion of any Stock Option shall become immediately
and fully vested and all Stock Options, including any previously vested but
unexercised portions of any Stock Options, shall be exercisable from such
termination of employment until the date that is two (2) years following the
termination date, but in no event later than ten (10) years following the date
of grant.

 

(e) Termination due to Death or Disability. As of the date of the Executive’s
termination due to death or Disability (as defined below), any unvested portion
of any Stock Option shall become immediately and fully vested and all Stock
Options, including any previously vested but unexercised portion of any Options,
shall be exercisable from the date of such termination of employment until two
(2) years following the termination date, but in no event later than ten (10)
years following the date of grant.

 

(f) Termination Without Good Reason. As of the date of any voluntary termination
of employment with the Company by the Executive other than due to death or
Disability, and other than for Good Reason, any unvested portion of any Option
shall terminate immediately and shall be of no further force or effect. Any
previously vested but unexercised portion of any Option shall remain exercisable
from the date of such termination of employment until the second anniversary of
the termination date, but in no event later than ten (10) years following the
date of grant.

 

(g) Termination Prior to or Following a Change of Control. In the event of a
Change of Control of the Company (a) during the Term while the Executive remains
employed by the Company, or (b) at any time during the six (6) month period
following the termination of the Executive’s employment with the Company (other
than for Cause or without Good Reason), any

 



--------------------------------------------------------------------------------

unvested installment of any Stock Option shall immediately vest and become
exercisable from the date of such Change of Control, or if earlier the date of
termination, until the date that is two (2) years following: (i) the Change of
Control date, or (ii) if earlier the date of termination, but in no event later
than ten (10) years following the date of grant; provided, however, that
notwithstanding the foregoing, any such Stock Options shall remain exercisable
beyond such dates so long as Executive is an employee of the Company or any
successor thereto or affiliate thereof.

 